Citation Nr: 0922000	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-34-124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include osteoarthritis of the facet joints and degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

A motion to advance this case on the Board's docket was 
received by the Board on May 15, 2009.  This motion was 
granted by the Board on June 6, 2009 due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008). 


FINDING OF FACT

The competent clinical evidence of record does not establish 
that the Veteran's current back disability of degenerative 
disc disease and arthritis of the facet joints is related to 
active service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307. 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in August 2006, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The correspondence to the appellant 
also included notice that a disability rating and effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini. 

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
private and VA treatment records, as well as the Veteran's 
statements in support of his claim. The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

An August 2006 report from the National Personnel Records 
Center (NPRC) indicates that the Veteran's service treatment 
records (STRs) and military personnel file records were among 
those destroyed in a 1973 fire at NPRC.  When records in 
government custody are lost or destroyed, VA has a heightened 
duty to consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In VA letters dated in November 1991 and January 1992, VA 
requested the Veteran to provide it with the full 
organizational designation, including unit and sub-unit, to 
which he was assigned at the time that the disability was 
incurred or aggravated.  A November 2006 VA Form 119, report 
of contact, reflects that the Veteran does not remember his 
complete unit of assignment.  Although the Veteran's DD Form 
214 reflects that the Veteran's most significant duty 
assignment was Company B, 34th Infantry Regiment, it does not 
reflect his battalion or division.  The Veteran also averred, 
in response to April 1992 VA correspondence, that he was in 
Korea's 2nd Division; however, he did not provide a brigade, 
battalion, or company of assignment.  The Veteran also did 
not provide any information regarding his unit of assignment 
at that time or while in boot camp, another time for which he 
indicted he had injured his back  

On a VA Form 9, dated in October 2007, the Veteran avers that 
when he worked, he went to the employer's clinic, but that 
the job "folded" in 1983, approximately 24 years earlier.  
The Veteran did not provide any information regarding the 
name or address of his previous employer or employer's 
clinic.  The Board finds, based on the lack of identifying 
information, that VA does not have a duty to attempt to 
obtain such records.

The Board notes that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

An April 1992 VA letter to the Veteran reflects that the RO 
made at least three unsuccessful attempts to obtain the 
Veteran's STRs.  The letter also notified the Veteran that he 
had 60 days to provide any medical or lay evidence to support 
his claim.  A response from the Veteran reflects that he did 
not have any evidence of his injury from military service, 
but that he had been treated in Japan in 1952 and/or 1953.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
the only evidence of record of an in-service injury or 
disease is the Veteran's lay statements.  While the Veteran 
is competent to report he felt pain in service and has 
continued to feel pain periodically since service, the 
absence of objective evidence is for consideration in 
assessing credibility of such statements.  As noted above, 
the Veteran was apprised in November 1991, April 1992, and 
August 2006 that he could submit evidence, for VA 
consideration, that he had a chronic disability since 
service.  The record reflects that the Veteran did not submit 
any objective supportive evidence, but rather, only his lay 
statements, for the more than 50 years after his separation 
from service.  Moreover, there is no medical evidence that 
current disability may be associated with his alleged 
injuries in service.  As the record is void of any objective 
evidence of complaint of, or treatment for, a back injury, 
for more than 50 years after service, and there is no 
objective evidence which relates the Veteran's current 
disability to service, the Board finds that the Veteran's lay 
statements are other than credible and the Veteran has not 
presented sufficient evidence to trigger VA's duty to provide 
an examination.  Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that if the evidence of record does not establish 
that the Veteran suffered an event, injury, or disease in 
service, no reasonable possibility exists that providing a 
medical examination or obtaining a medical opinion would 
substantiate the claim).  

An October 2006 VA primary care outpatient note reflects that 
the Veteran was informed a CT scan of his cervical spine and 
lumbar spine could be ordered, and that the Veteran reported 
he wanted to wait until June 2007 for such scans.  There is 
no evidence of record that a CT scan was ever performed and a 
June 2007 primary care outpatient progress note does not 
reflect that any CT scans were performed.  Regardless, the 
claims file contains sufficient evidence to establish that 
the Veteran has a current disability.  Finally, the Veteran 
avers that he was treated at two hospitals, but that both 
hospitals are no longer open.  Based on the foregoing, the 
Board finds that VA does not have a duty to attempt to obtain 
any such records.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claim's files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Historically, the Board notes that the Veteran filed a claim 
for a back disability in February 1991.  The evidence of 
record reflects that in April 1992, VA notified the Veteran 
that it would adjudicate his claim within 60 days if it did 
not receive further evidence.  The record does not reflect an 
RO adjudication of a claim until March 2007, after the 
Veteran filed for service connection for a back disability in 
June 2006.  

The first element of a claim for service connection is that 
there must be evidence of a current disability.  An October 
2006 VA primary care outpatient note reflects an assessment 
of the cervical and lumbar spine segments revealed 
osteoarthritis of the facet joints, and degenerative disc 
disease.  Based on the October 2006 report, the Board finds 
that the Veteran has a current disability.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran contends that he has a back disability 
due to his active service.  Specifically, he avers that he 
injured his back while playing football in boot camp.  In a 
statement dated in October 1991, he stated he reinjured his 
back in Korea when he fell off a bank at night.  In a 
statement dated in August 2006, he states that he was 
carrying a base plate when he slipped and another man fell on 
him, twisting the Veteran's back.  As noted above, there is 
no objective evidence of record regarding the alleged 
injuries.  

The Board finds that the Veteran is competent to report that 
he had back pain during service, and that he has had some 
back pain since service.  The Veteran's statements regarding 
his back pain appear to be offered for the purpose of 
establishing an in-service disability and continuity of that 
disability after service.  However, while the Veteran is 
competent to report the presence of symptoms, as the Veteran 
does not have the requisite skills, knowledge, or training, 
he is not competent to provide a diagnosis as to his symptoms 
during or after service.  Espiritu, supra.  

Further, little probative weight can be assigned to his 
statements as to continuity of symptomatology, as the Board 
deems such statements to be less than credible.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).  

The first post-service reference to back pain is the 
Veteran's application for VA benefits, received in February 
1991, more than 37 years after separation from service, where 
he noted that he had been treated at L. Hospital in Detroit 
Michigan from 1954 to 1982.  As noted above, the Veteran 
avers that L. Hospital has closed, and he did not provide any 
records establishing his treatment at that hospital, or any 
other facility.  In a VA From 21-4142, dated in August 2006, 
the Veteran listed M.M.I. clinic as a source of information 
regarding his back and noted that he had been treated there 
from 1953 to 1980; however, the November 2006 VA From 119 
reflects that the Veteran averred that the facility was no 
longer open.  The Veteran did not aver any treatment after 
1982.  Assuming arguendo that the Veteran had treatment 
between 1954 and 1982, he does not allege any treatment 
between 1982 and May 2006. 

A May 2006 private medical facility progress note reflects 
that the Veteran sought treatment for pain in the left lower 
back to right thigh, which he had since doing yard work the 
prior day.  The note further reflects that the Veteran stated 
it had occurred twice in the past and lasted until he had 
taken prednisone.  In addition, the note reflects that the 
Veteran stated he has back pain every so often but not 
usually in the leg.  Annotations of L5 spine, degenerative 
joint disease and L2, L4 spondylolisthesis are noted on the 
progress report.  Furthermore, an assessment of L2 
radiculopathy is noted.  Based on the foregoing, the earliest 
clinical evidence of record that the Veteran sought treatment 
of a back disability is May 2006, more than 53 years after 
separation from service.  Moreover, he has not averred that 
he sought treatment between 1982 and 2006, a 24 year period.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

Additionally, the Veteran's claim fails based upon the lack 
of a medical nexus associating his alleged in-service back 
symptoms to a currently diagnosed disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  There is 
no evidence of record of such a nexus.  Therefore, the Board 
concludes that the preponderance of the evidence is against a 
grant of service connection

The Board has also considered whether presumptive service 
connection for a chronic disease, arthritis, is warranted in 
the instant case. However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of 
arthritis or osteoarthritis of the spine within the 
applicable time period.  Indeed, the record reflects that the 
osteoarthritis of the facet joints was not confirmed by 
radiographic evidence until 2006, approximately 53 years 
after the Veteran's separation from service.  As such, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.

In conclusion, there is no competent and credible medical 
evidence of record which reflects that the Veteran had back 
pain in service or which attributes the Veteran's back 
disability to service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  As noted above, where 
a portion of the Veteran's service records cannot be located, 
through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit- 
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo, supra.  For the reasons noted above, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a back disability.


ORDER

Entitlement to service connection for a back disability, to 
include osteoarthritis of the facet joints and degenerative 
disc disease is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


